—Order, Supreme Court, New York County (Jane Solomon, J.), entered March 22, 1999, which, insofar as appealed from as limited by the briefs, denied plaintiffs’ motion for partial summary judgment on the issue of defendants’ liability under Labor Law § 240 (1), and granted defendants’ cross motion for summary judgment dismissing the *315Labor Law § 240 (1) claim, unanimously affirmed, without costs.
Plaintiff fell from a metal platform attached to the back of a work van while securing to a rack on the van’s roof the dismantled sections of a scaffold that had been used to clean the marquis of defendants’ hotel. Such activity does not fall within the coverage of elevation risks covered by Labor Law § 240 (1) (see, Dilluvio v City of New York, 264 AD2d 115, 118-119; DePuy v Sibley, Lindsay & Curr Co., 225 AD2d 1069; cf., Gentile v New York City Hous. Auth., 228 AD2d 296, lv dismissed 89 NY2d 981). Concur — Williams, J. P., Ellerin, Lerner, Andrias and Friedman, JJ.